IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 40815/40816

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 427
                                                )
       Plaintiff-Respondent,                    )     Filed: March 26, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
WILLIAM GENE RHODES,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Order revoking probation and requiring execution of unified six-year sentence
       with two-year determinate term for delivery of a controlled substance, affirmed;
       judgment of conviction and sentence of five years, with a minimum period of
       confinement of one year, for malicious injury to property, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       In Docket No. 40815, William Gene Rhodes pled guilty to delivery of a controlled
substance. Idaho Code § 37-2732(a)(1)(A). The district court imposed and suspended a unified
six-year sentence with a two-year determinate term and placed Rhodes on probation for a period
of four years. Subsequently, Rhodes was found to have violated several terms of the probation,
and the district court consequently revoked probation and ordered execution of the original
sentence, but retained jurisdiction. Following the period of retained jurisdiction, the district
court reinstated Rhodes on probation for two years.       Later, Rhodes pled guilty to felony
malicious injury to property, I.C. § 18-7001(2)(a), in Docket No. 40816, and admitted to

                                               1
violating the terms of his probation in Docket No. 40815. The district court consequently
revoked probation and ordered execution of the original sentence.         The district court also
imposed a concurrent unified sentence of five years with one year determinate for the malicious
injury to property charge. Rhodes appeals, contending that the district court abused its discretion
by executing his original sentence, without reduction, for delivery of a controlled substance and
by imposing and executing an excessive sentence for malicious injury to property.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).




                                                2
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in ordering execution of Rhodes’ original
sentence without modification, or by imposing and executing the concurrent sentence for
malicious injury to property. Therefore, the order directing execution of Rhodes’ previously
suspended sentence in Docket No. 40815 and the judgment of conviction and sentence in Docket
No. 40816 are affirmed.




                                                 3